Exhibit 10.1.1

NSTAR EXCESS BENEFIT PLAN

(Amended and Restated Effective January 1, 2008)

INTRODUCTION

The NSTAR Excess Benefit Plan (the “Plan”) is maintained by NSTAR (the
“Company”) for the benefit of certain members of the NSTAR Pension Plan, as
amended from time to time (the “Pension Plan”) described below (the
“Participants”), and their beneficiaries. The Plan consists of two parts: Part
A, which is the NSTAR 409A Excess Benefit Plan (the “409A Plan”), and Part B,
which is the NSTAR Excess Benefit Plan as in effect on October 3, 2004 (the
“Grandfathered Plan”). The effective date of this restated Plan is January 1,
2008.

The 409A Plan is intended to comply with the requirements of section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and guidance issued
thereunder and shall be interpreted and administered in a manner consistent with
such requirements. For the avoidance of doubt, the terms of the 409A Plan shall
apply to benefits accrued on or after January 1, 2005 and benefits accrued but
not vested as of December 31, 2004 under the Grandfathered Plan.

All benefits accrued and vested as of December 31, 2004 (the “Grandfathered
Benefit Amount”) shall be grandfathered for purposes of Code section 409A and
shall be governed by the Grandfathered Plan. The Grandfathered Plan is frozen as
of December 31, 2004. No additional benefit shall thereafter accrue under the
Grandfathered Plan after December 31, 2004 and no individual not a Participant
as of December 31, 2004 shall thereafter become a Participant in the
Grandfathered Plan. The Grandfathered Plan has not been amended or modified in
any way since October 3, 2004, and a copy of the Grandfathered Plan as it was in
effect on October 3, 2004 is attached as Part B. Also attached is an Appendix to
the Grandfathered Plan (Part B) which memorializes the methodology for
calculating, in accordance with applicable provisions of the Grandfathered Plan,
the Grandfathered Benefit Amount credited to each Participant under the
Grandfathered Plan.



--------------------------------------------------------------------------------

PART A

NSTAR 409A EXCESS BENEFIT PLAN



--------------------------------------------------------------------------------

ARTICLE I

The purpose of the 409A Plan is to provide retirement benefits with respect to
those Participants who retire or have retired under the Pension Plan and whose
Pension Plan benefits are, or will be, restricted by (i) the limitations imposed
under section 415 of the Code, or (ii) the limitations imposed under
Section 401(a)(17) of the Code. For purposes of this 409A Plan, the limitations
described in the preceding sentence (the “Limitations”) shall be deemed to
include the corresponding limitations set forth in, or applicable under, the
terms of the Pension Plan.

With respect to those Participants whose Pension Plan benefits are, or will be,
restricted by the limitations imposed under section 415 of the Code, the 409A
Plan is intended to be an “excess benefit plan” within the meaning of section
3(36) of the Employee Retirement Income Security Act of 1974, as amended from
time to time (“ERISA”), and shall be administered in a manner consistent with
that intent. With respect to those Participants whose Pension Plan benefits are,
or will be, restricted by the limitations imposed under section 401(a)(17) of
the Code, the 409A Plan is intended to be “a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3) and 401(a)(3) of ERISA, and
shall be administered in a manner consistent with that intent.

Nothing in the 409A Plan shall be deemed to require the setting aside of any
assets, in trust or otherwise, for the payment of 409A Plan benefits. Interests
in the 409A Plan are non-assignable, and are not subject to alienation,
anticipation, garnishment, attachment or any other legal process. A
Participant’s or beneficiary’s rights to benefits under the 409A Plan shall be
no greater than the rights of a general, unsecured creditor of the Company or
its affiliates. However, the Company or any of its affiliates may



--------------------------------------------------------------------------------

establish one or more trusts of which the Company or its affiliates is treated
as the owner under Subpart E, Part I, of Subchapter J, Chapter 1 Subtitle A of
the Code (a “grantor trust”), and may from time to time deposit funds with the
Trustee of such grantor trust or trusts to facilitate payment of benefits under
the 409A Plan. In the event the Company or any of its affiliates establishes
such a grantor trust or trusts with respect to the 409A Plan and at the time of
a Change of Control (as defined in Appendix A attached hereto) any such trust
(i) has not been terminated or revoked and (ii) is not “fully funded” (as
determined in its sole discretion by a majority of the individuals who were
members of the Executive Personnel Committee as defined in the Pension Plan (the
“EPC”) immediately prior to such Change of Control), the Company or its
affiliate shall within ten days of such Change of Control deposit in such
grantor trust or trusts assets sufficient to cause the trust or trusts to be
“fully funded” (as determined in its sole discretion by the majority of the
individuals who were members of the EPC immediately prior to such Change of
Control).

Nothing in this Plan shall give any Participant any right to be employed or to
continue employment by the Company or its affiliates.



--------------------------------------------------------------------------------

ARTICLE II

Benefits

2.1 Amount of Benefit. Each Participant in the 409A Plan, or the surviving
beneficiary of a deceased Participant, shall be entitled to a benefit, payable
in accordance with Article III below, which is expressed as a single sum equal
to the excess (if any) of: (a) minus (b), over (c), where

 

  (a) is the Participant’s or surviving beneficiary’s single sum benefit under
the Pension Plan, computed under the provisions of the Pension Plan without
regard to the Limitations,

 

  (b) is the Participant’s or surviving beneficiary’s single sum benefit under
the Pension Plan, computed taking into account the Limitations, and

 

  (c) is the single sum amount of the Participant’s benefit under the
Grandfathered Plan (if any).

2.2 Adjustment Through the Payment Date. The single sum benefit described in
Section 2.1 above shall be increased with interest, as provided under the
Crediting of Interest section of the Pension Plan, from the first day of the
month following the month in which the applicable payment event described in
Section 3.2 occurs, until the date payments commence in accordance with
Section 3.2 below. If the form of payment elected by the Participant in
accordance with Section 3.1(a) below is other than a single sum, the benefit
payable in the elected form shall be calculated based on the single sum as of
the date on which payments commence, in accordance with the provisions of the
Pension Plan.



--------------------------------------------------------------------------------

ARTICLE III

Payment of Benefits

3.1 Form of Payment

 

  (a) Participants as of December 31, 2007.

(i) With respect to any individual who is a Participant in the 409A Plan as of
December 31, 2007, benefits payable under this 409A Plan shall be paid in the
form selected by the Participant from among the forms offered by the Pension
Plan. Such election shall be made in writing, on such form as the Company may
require, prior to December 31, 2008, in a manner consistent with transition
guidance under Code section 409A, and shall be available to Participants whose
distribution date or dates would fall after December 31, 2008.

(ii) A Participant described in this Section 3.1(a) who has elected a life
annuity form of distribution as defined in Treas. Reg. §1.409A-2(b)(2)(ii) may,
at any time before any annuity payment has been made, elect to change such form
of distribution to an actuarially equivalent life annuity of another type in
accordance with Treas. Reg. §1.409A-2(b)(2)(ii).

(iii) A Participant described in this Section 3.1(a) may elect to change his or
her election as to the form of distribution again after December 31, 2008,
provided that: (a) the Participant has not previously made an election change
under this Section 3.1(a)(iii); (b) such election change will not take effect
until 12 months after the date on which the election change is made, (c) a
Participant is an employee of the Company or its affiliates on the date such
election is made; and (d) payment will be deferred for a period of five years
from the date such payment would otherwise be made, in accordance with Treas.
Reg. §1.409A-2(b)(1).



--------------------------------------------------------------------------------

All elections under this Section 3.1(a) shall be made in accordance with rules
and procedures established by the EPC.

 

  (b) Participants After December 31, 2007.

With respect to any Participant who becomes a Participant on or after January 1,
2008, benefits payable under the 409A Plan shall be paid in a single sum.

3.2 Timing of Payment

 

  (a) Separation from Service.

(i) Benefits paid on account of the Participant’s Separation from Service shall
be paid (or commence to be paid) on the first day of the seventh month following
the date on which the Participant’s Separation from Service occurs. However, if
a Participant has made a subsequent change to his or her elected form of payment
after December 31, 2008 pursuant to Section 3.1(a)(iii) above, payment shall
commence on the five year anniversary of the date on which such payment would
otherwise be made, in accordance with Treas. Reg. §1.409A-2(b)(1).

(ii) For purposes of this 409A Plan, the Participant’s “Separation from Service”
means a separation from service with the Company and its affiliates within the
meaning of Treas. Reg. §1.409A-1(h). A Participant on medical leave for a period
of more than twenty nine (29) months shall be deemed to have a Separation from
Service on the day following the end of the 29th month of medical leave. For
purposes of this paragraph, a medical leave is a leave of absence due to a
medically determined physical or mental impairment that can be expected to
result in death or to last for a continuous period of at least six months, where
such impairment causes the employee to be unable to perform the duties of his or
her position of employment or any substantially similar position of employment.



--------------------------------------------------------------------------------

  (b) Death.

(i) Pre-Retirement Death Benefit. If the Participant dies before his or her
Separation from Service, benefits will be paid (or commence to be paid) in the
applicable form under Section 3.1 as soon as reasonably practicable after the
Participant’s death, but in all events within 90 days after the Participant’s
death. For the avoidance of doubt, if such 90-day period ends in the taxable
year following the taxable year in which the Participant’s death occurs, neither
the Participant nor any beneficiary shall have the right to designate the
taxable year in which the benefits will be distributed.

(ii) Post-Retirement Death Benefit. If the Participant dies after Separation
from Service but before payments commence under Section 3.2(a) above, his or her
beneficiary will be entitled to receive the benefit (if any) that such
beneficiary would have received if the Participant had commenced receiving
benefits under the 409A Plan immediately prior to his or her death in the form
elected under Section 3.1 above; provided, however, that if the Participant’s
benefits are payable in a single sum, then the beneficiary shall receive the
single sum that would otherwise have been payable to the Participant, on the
date that the Participant would have received such payment under Section 3.2(a)
above. For the avoidance of doubt, no benefits will be payable pursuant to this
Section 3.2(b)(ii) if the form of payment elected under Section 3.1 was a
straight life annuity.

(iii) Beneficiary. For purposes of this Article III, “beneficiary” shall mean
the beneficiary designated by the Participant pursuant to such forms and
procedures as may be required by the EPC. In the absence of a beneficiary
designation hereunder, the term “beneficiary” shall mean the Participant’s
beneficiary determined pursuant to the NSTAR Pension Plan.



--------------------------------------------------------------------------------

ARTICLE IV

Administration; Claims

The 409A Plan shall be administered and construed by the EPC in its sole
discretion. The EPC may delegate administrative tasks under the 409A Plan to
employees of the Company or its affiliates or others. Claims for benefits
hereunder, and appeals from the denial of any such claim, shall be subject to
the same procedures as those which apply to claims for benefits under the
Pension Plan, except that references to the “Committee” shall be deemed to refer
to the EPC.



--------------------------------------------------------------------------------

ARTICLE V

Amendment and Termination

The 409A Plan may be amended or terminated at any time and in any respect by the
Company or the EPC; provided, however that the 409A Plan shall only be
terminated to the extent, and in a manner, permitted by Code section 409A. No
amendment or termination shall reduce or otherwise adversely affect the rights
of any Participant or his or her beneficiary to benefits accrued under the 409A
Plan immediately prior to such amendment or termination without his or her prior
written consent, and no amendment or termination following a Change of Control
shall eliminate or reduce the Company’s or its affiliates’ obligations to
deposit assets in the grantor trust as described in Article I. Furthermore,
following a Change of Control, this Article V may not be amended.



--------------------------------------------------------------------------------

ARTICLE VI

Governing Law

The 409A Plan shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, to the extent such laws are not preempted by
ERISA.



--------------------------------------------------------------------------------

Appendix A

“Change of Control”

For the purposes of this 409A Plan, a “Change of Control” shall mean:

a. The acquisition by any Person (or more than one Person acting as a group) of
ultimate beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of (i) more than 50% of the then outstanding common
shares (or shares of common stock) of the Parent (the “Outstanding Parent Common
Shares”) or (ii) 30% or more of the combined voting power of the then
outstanding voting securities of the Parent entitled to vote generally in the
election of trustees (or directors) (the “Outstanding Parent Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Parent, (ii) any acquisition by the Parent or an
affiliate of the Parent, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Parent, the Company or any
affiliates of the Parent or (iv) any acquisition by any Person pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (c) of
this Appendix A; or

b. Individuals who, as of the date hereof, constitute the Board of Trustees of
the Parent (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such board; provided, however, that any individual becoming a
trustee (or director) subsequent to the date hereof whose election, or
nomination for election by the Parent’s shareholders, was approved by a vote of
at least a majority of the trustees (or directors) then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of trustees (or
directors) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than such board; or



--------------------------------------------------------------------------------

c. Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Parent (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Parent Common Shares and
Outstanding Parent Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, immediately following such
Business Combination 50% or more of, respectively, the then outstanding common
shares (or shares of common stock) and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
trustees (or directors), as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Parent or all or substantially all of the Parent’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Parent Common Shares and Outstanding Parent
Voting Securities, as the case may be, (ii) no Person (excluding any entity
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Parent or the Company or such entity resulting from such
Business Combination) ultimately beneficially owns, directly or indirectly, more
than 50% of, respectively, the then outstanding common shares or shares of
common stock of the entity resulting from such Business Combination or 30% or
more of the combined voting power of the then outstanding voting securities of
such entity except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of trustees (or board of directors) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Trustees of the Parent,
providing for such Business Combination; or



--------------------------------------------------------------------------------

d. Approval by the shareholders of the Parent of a complete liquidation or
dissolution of the Parent.

For purposes of this Appendix A, the term “Parent” shall mean NSTAR, or, if any
entity shall own, directly or indirectly through one or more subsidiaries, more
than 50% of the outstanding common shares of NSTAR, such entity, and (ii) the
term “Person” shall mean any individual, corporation, partnership, company,
limited liability company, trust or other entity, which term shall include a
“group” within the meaning of Section 13(d) of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

PART B

NSTAR EXCESS BENEFIT PLAN as in effect on OCTOBER 3, 2004



--------------------------------------------------------------------------------

Appendix B

“Grandfathered Benefit Amount”

The Grandfathered Benefit Amount shall be determined in accordance with the
terms of the Grandfathered Plan as in effect on October 3, 2004. This Appendix B
is intended to memorialize the methodology for calculating the Grandfathered
Benefit Amount. Subject to the foregoing, the Grandfathered Benefit Amount shall
be calculated as follows, with reference to the following Table I:

 

  1. 409A Grandfathered Annuity (annual amount): the amount in Table I Column 2.

 

  2. 409A Grandfathered Lump Sum: the amount in Table I Column 1.



--------------------------------------------------------------------------------

Appendix B

Table I

 

Participant Name(1)

   12/31/04
Accrued/Vested Lump Sum Benefit
Excess Plan
Column 1    12/31/04
Accrued/Vested Annuity Benefit(2)
Excess Plan
Column 2

Thomas J. May

   $ 4,459,730    $ 444,037

James J. Judge

     598,911      37,595

Douglas S. Horan

     960,821      98,745

Joseph R. Nolan Jr.

     310,963      18,111

Ellen K. Angley

     74,493      4,512

Paul D. Vaitkus

     164,705      10,554

Geoffrey O. Lubbock

     146,341      14,385

Philip J. Lembo

     21,906      1,375

Neven Rabadjija

     25,014      1,603

Richard J. Morrison

     23,331      1,527

 

(1)

Table includes only those participants with an accrued benefit in the Excess
Benefit Plan as of December 31, 2004.

 

(2)

Determined by converting the amounts in Column 1, to an annual single-life
annuity using the NSTAR Pension Plan annuity conversion factors as in effect at
12/31/04 for a benefit commencing 12/31/04.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer this 24th day of December, 2008.

 

NSTAR By:   /s/ THOMAS J. MAY